Title: To James Madison from the Delegates of Windham County, Vermont, 19 August 1812 (Abstract)
From: Windham County Delegates
To: Madison, James


19 August 1812. “The delegates from the several towns of Windham County, in the State of Vermont, (being one of the first settled Counties in the state,) convened at the Court House in said County, on the 19th day of August 1812 in conformity to the object of their appointment beg leave respectfully to address the Chief Magistrate of these States, upon the present situation of our Country.
“Conscious and justly proud of our priveleges as Independent Americans, as free citizens of Vermont, as the favored owners & cultivators of the soil whereon we dwell, it is not with mean and slavish fear & obsequiousness but with bold and undisguised Sincerity and respect, we address you.
“The principles, beauties and practical utility of a Government like ours, cannot exist without this right & liberty in the citizens. The liberty of freely consulting each other on the measures of the Government the liberty of Speech and of the Press, are justly considered as the most efficacious antidotes against the baneful effects of restless, deluded & ambitious partizans.
“Through these organs of public liberty and opinion, our rulers may be enabled to correct the fatal current of destructive party and misrepresentation, and to appreciate more fully the different feelings wishes and interests of the people. Recent occurrences abundantly exemplify the truth of these remarks—a few partial and contemptible meetings of the War advocates have made so much parade, and have so misrepresented the feelings and Interests of this state, that some exertion seems necessary on our part to expose this party deception and delusion.
“Far be it from your Memorialists to charge the President or Administration with corruption or wilful mismanagement but they must be allowed to reason and remonstrate against what are deemed unfortunate, unwise or unjust measures.
“It is well known to your Memorialists, as it is to the Government of our Country, that ever since the Revolution in France, that nation has conducted towards this with officiousness, insolence & outrage. She has manifested a disposition to consider us as her devotees & vassals. She has often given us lessons mingled with menace & denunciation—And have we not been too timid, too obedient? And has not such a spirit of compliance been a principal cause of the calamities which threaten to overwhelm our Country? A bold and manly resistance of Gallic interference and outrage would have exhibited to other nations, our national spirit, firmness and love of equal Justice; and must have secured to us their approbation and applause: and the more impositions we patiently bear from a lawless Conqueror like Napoleon the more we invite. We do not ascribe this fatal policy to Corruption but to misfortune and error. Neither do we bring to view the subject as an excuse for British wrongs and aggression; but to shew how much of our losses & national troubles might have been fairly & honourably prevented. It is natural for one nation viewing another as the Secret ally and abettor of its most implacable & determined foe, to feel and conduct towards the suspected secret enemy with less respect and friendship. And we cannot forbear here to observe, that (as the vital Interests & best welfare of America & Great Britain, so evidently plead for their friendship,) had our Government boldly & resolutely resisted the French degrees [sic], issued in violation of a solemn treaty, and without even colour of law or right, we should now have enjoyed all the rights & advantages of an extended & profitable Commerce—Peace at home and Respect abroad.
“The fate of other acknowledged friends & allies of France, ought to have forewarnd us of the fatal effects of a policy so pregnant with degradation & ruin. Disaffection to their own Government, Corruption of all kinds. An admiration, or slavish fear of Buonaparte—hatred & prejudice towards his enemies, the English—war, bloodshed, destruction of Commerce and Industry. And finally annexation to France, or perfect submission to her power and princes, all regularly follow such friendships & alliances. Can we as Americans, as freemen, as Christians, patiently wait the approach of such insidious & fatal scourges, such worse than Egyptian visitations, and not raise our warnings, our remonstrances, our solemn protest against them? And can it be denied that every measure in the present awful and portentous state of the World, which leads to augment the power of Napoleon, and to the downfall of his only rival—as it tends to destroy the balance of Nations, must be highly impolitic, if not vitally dangerous to our Independence. Therefore, the conclusion inevitably follows: That French pretended Alliance and Friendship mingled as it must be with such dangerous consequences and multified [sic] wrongs and outrages unatoned for on her part, is impolitic, hateful & intolerable! It requires no laboured reasoning to shew that Commerce, and its efficient Protection, is an object of primary importance to this Country. It is not the merchant alone who gains by it; it is almost every man of industry and business in the Community; compare the present dull and miserable state of the Country with its condition a few Years ago for comments & proofs. All other great and commercial nations have found a degree of naval force as indispensable to protect them as an army or Militia by land. Why should we madly reject the lessons of experience and bewildered in visionary theories, lose more in neglecting what ought to be done, than would twice pay the expence of effecting what our dearest require. If a few ships of war are deemed necessary to our protection, what advantage might not our Country derive from a liberal addition to our maritime force?
“Without attempting to prove which of the belligerents have injured us the most grievously, or have manifested the most unfriendly and wicked disposition towards us, we confess that we cannot find much of favour on the part of France to leave the balance of wrong against Great Britain. The Blockades were adopted by the British with an obvious intent to harrass a formidable enemy, but they were limited to a particular coast. The decrees were sweeping and unlimited, and destitute of all moral or legal support. The orders in Council were retaliatory and not immediately resorted to. The pretended revocation of the decrees was accompanied with acts little less aggravating & requirements little less insulting than the decrees themselves. The repeal of the Orders is as full and specific as that of the decrees.
“The War into which we are unhappily plunged, appears to have been declared prematurely, and without that cool reflection and deliberate calculation which a subject so momentous required. We are unprepared: and had our national councils been less precipitate, we might now, as we believe have been in readiness amicably to terminate all controversies between the two nations. Will not the War and the hostile attitude of the two Countries create new obstacles to such an adjustment? And has not the American Government for years past, been abundantly ready to resent and magnify British offences, if not to palliate and secrete those of France? We anticipate with alarm and awful foreboding the disastrous consequences of a long & bloody conflict. In the sad train of national miseries immediately connected with the present system of offensive War against the only nation able to injure us materially, and to withstand the deluge of gallic Conquest and domination, may be classed––The total destruction of commercial and profitable business, and public morality, industry and prosperity—of all our usual sources and means, of Revenue—the reign of military conscriptions and despotism, and the introduction of grievous exactions. And your Memorialists apprehend that the renewal or imposition of heavy land and other direct taxes must prove impolitic and burdensome, more especially while those formerly imposed, remain yet uncollected in some parts of the Union; and your Memorialists cannot foresee any adequate advantages attainable by this War, to counterpoise such afflictive consequences.
“Your Memorialists do most earnestly pray that the Administration may wisely embrace the earliest opportunity for renewing a friendly intercourse with Great Britain, and that the further effusion of human blood, by people of the same religious, moral and commercial habits, allied by kindred blood, and every friendly tie, ought to be terminated as soon as possible—and that the best interests of our hitherto happy & prosperous republic—a due regard to its union, safety and welfare—to the common good of civilized man—all plead for a speedy renewal of fair & frank negotiation and Peace between the two Countries.
“And as it is officially announced that one of the principal Causes of the present War, the Orders in Council are removed, and that the British Government have manifested a conciliatory disposition to adjust the other points of controversey, your Memorialists confidently hope and trust that a spirit equally conciliatory will appear on the part of our Government, and that a moment so auspicious as the present to recommence Negotiation and adjust all political disputes with the British nation, and again to restore our beloved Country to the full enjoyment of all the blessings of free trade prosperity & Peace, will not be suffered to pass unimproved.
“Permit your Memorialists also to remark that the liberty of the Press, and the prompt suppression of all insurrections & brutal Mobs, are subjects peculiarly interesting to our feelings as freemen and Americans. We entertain the fond expectation that, if the civil authority of one of our important Cities should continue to connive at, or neglect to suppress the contagious and disgraceful proceedings of the Jacobin Mobs in that City, the President will immediately, (unless he has already in his wisdom done it) order a competent force to that quarter to suppress so daring and dangerous an insurrection, and to protect the citizens in their Rights, liberties, persons & lawful avocations.
“In this address, your Memorialists would abstain from all irritating, and party expressions & reflections, and likewise from that bold & indignant review of French aggressions which our feelings might excite. We wish to merge all minor considerations in the general exertion for the peace & lasting welfare of our beloved Country; confidently believing that the Chief Magistrate of a great and free People, (being actuated by a true spirit of patriotism,) will, at all times, rise superior to party and local considerations, and pursue & maintain an impartial, peaceful and magnanimous policy towards all Governments—A policy which shall again restore these United States to an envied & dignified rank among the nations of the Earth.”
